Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant’s arguments with respect to claims have been considered but are moot because of the new ground of rejection.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A.	Claims 1, 4, 6, 9, 12, 14, 15, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Marathe (US 2015/0140924 A1) in view of Taub (US 20080240148 A1) and further in view of Sood (US 2016/0021683 A1). 

However, Marathe does not explicitly teach determining one or more emergency contact devices associated with the central device; determining one or more communication methods associated with each of the one or more emergency contact devices; and outputting one or more messages to at least a respective one of the one or more emergency contact devices using at least one of the one or more communication methods associated with the respective emergency contact device, wherein one or more messages are output to a respective emergency contact device using a plurality of communication methods in an order based on a prioritization of the communication methods that are associated with the respective emergency contact device.
In the same field of endeavor, Taub teaches determining one or more emergency contact devices associated with the central device (Taub, Fig.1, ¶0021 and ¶0041, determining emergency contact receiver(s) 106 devices associated with facilitator104); determining one or more communication methods associated with each of the one or 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant's claimed invention to have incorporated the teaching of Taub into Marathe invention in order to provide prioritized communication 
 	However, Marathe in view of Taub does not explicitly teach wherein the one or more emergency contact devices is located outside an area serviced by the local network.
	In the same field of endeavor, Sood teaches wherein the one or more emergency contact devices is located outside an area serviced by the local network (Sood, ¶0088, member devices in case of minor or major emergency preferred order of contacts could be within or outside a particular area (i.e. local area network ¶0057). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant's claimed invention to have incorporated the teaching of Sood into Marathe and Taub invention in order to communicate via an interchangeable electronic device that uses wireless protocols and ability to create personal information and connections between individuals for security or emergency services (Sood, ¶0072). 
 	As per claim 4 as applied to claim 1 above, Marathe teaches wherein one or more of the messages are output to one or more emergency contact devices as a short message service message (Marathe, ¶0059, outputting short message service such as SMS messages). 
	As per claim 6 as applied to claim 1 above, Marathe does not explicitly teach, wherein one or more communication methods are associated with an emergency contact device based upon user input received through a graphical user interface.

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant's claimed invention to have incorporated the teaching of Taub into Marathe invention in order to provide prioritized communication based on a receiving user's designation of a source, a delivery mode, and other parameters associated with the communication for emergency situation purposes.
 	As per claim 9, Marathe teaches an apparatus (Marathe, ¶0099, device 112) comprising: an interface (Marathe, ¶0099, interface) configured to be used to receive communications from one or more associated devices (Marathe, ¶0099, configured to send or receive alert communication from other devices), wherein the interface is further configured to provide a local network for delivering one or more services to one or more client devices (Marathe, ¶0049-50, providing a WiFi network (i.e. local network) for sending or delivering messages to user device 102) and monitor client device traffic of the one or more client devices transmitted through the local network (Marathe, ¶0094, monitoring an area for communication (i.e. traffic monitoring, ¶0071)  of the user device 102 transmitted via WiFi hotspot or the like); a module (Marathe, ¶0067, modules) configured to: identify a signal within the client device traffic as an emergency communication (Marathe, ¶0094-95, identifying SSID signal within the user device area for communication as an emergency communication).

In the same field of endeavor, Taub teaches determine one or more emergency contact devices associated with the central device (Taub, Fig.1, ¶0021 and ¶0041, determining emergency contact receiver(s) 106 devices associated with facilitator104); determine one or more communication methods associated with each of the one or more emergency contact devices (Taub, ¶0019 and ¶0022, determining delivery mode for communication such as text message, voice, video, mail, etc. associated with an emergency contacts devices such as family, children, grandparents, etc.); and an interface configured to output one or more messages to at least a respective one of the one or more emergency contact devices using at least one of the one or more communication methods associated with the respective emergency contact device (Taub, Fig.1 and ¶0019 and ¶0022-23, delivering or outputting communication such as messages to one of emergency contact receiver devices such as parent using one of delivery mode such as text message associated with emergency contact device), 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant's claimed invention to have incorporated the teaching of Taub into Marathe invention in order to provide prioritized communication based on a receiving user's designation of a source, a delivery mode, and other parameters associated with the communication for emergency situation purposes.
 	However, Marathe in view of Taub does not explicitly teach wherein the one or more emergency contact devices is located outside an area serviced by the local network.
	In the same field of endeavor, Sood teaches wherein the one or more emergency contact devices is located outside an area serviced by the local network (Sood, ¶0088, member devices in case of minor or major emergency preferred order of contacts could be within or outside a particular area (i.e. local area network ¶0057). 

As per claim 12 as applied to claim 9 above, Marathe teaches wherein one or more of the messages are output to one or more emergency contact devices as a short message service message (Marathe, ¶0059, outputting short message service such as SMS messages).
As per claim 14 as applied to claim 9 above, Marathe does not explicitly teach, wherein one or more communication methods are associated with an emergency contact device based upon user input received through a graphical user interface.
In the same field of endeavor, Taub teaches wherein one or more communication methods are associated with an emergency contact device based upon user input received through a graphical user interface (Taub, Fig.1, ¶0022 and ¶0026, communication and delivery mode are associated with an emergency contact device based on input received through user interface). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant's claimed invention to have incorporated the teaching of Taub into Marathe invention in order to provide prioritized communication based on a receiving user's designation of a source, a delivery mode, and other parameters associated with the communication for emergency situation purposes.

However, Marathe does not explicitly teach determining one or more emergency contact devices associated with the central device; determining one or more communication methods associated with each of the one or more emergency contact devices; and outputting one or more messages to at least a respective one of the one or more emergency contact devices using at least one of the one or more communication methods associated with the respective emergency contact device, wherein one or more messages are output to a respective emergency contact device using a plurality of communication methods in an order based on a prioritization of the communication methods that are associated with the respective emergency contact device.


 	However, Marathe in view of Taub does not explicitly teach wherein the one or more emergency contact devices is located outside an area serviced by the local network.
	In the same field of endeavor, Sood teaches wherein the one or more emergency contact devices is located outside an area serviced by the local network (Sood, ¶0088, member devices in case of minor or major emergency preferred order of contacts could be within or outside a particular area (i.e. local area network ¶0057). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant's claimed invention to have incorporated the teaching of Sood into Marathe and Taub invention in order to communicate via an interchangeable electronic device that uses wireless protocols and ability to create personal information and connections between individuals for security or emergency services (Sood, ¶0072). 
As per claim 18 as applied to claim 15 above, Marathe teaches wherein one or more of the messages are output to one or more emergency contact devices as a short message service message (Marathe, ¶0059, outputting short message service such as SMS messages).

In the same field of endeavor, Taub teaches wherein one or more communication methods are associated with an emergency contact device based upon user input received through a graphical user interface (Taub, Fig.1, ¶0022 and ¶0026, communication and delivery mode are associated with an emergency contact device based on input received through user interface). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant's claimed invention to have incorporated the teaching of Taub into Marathe invention in order to provide prioritized communication based on a receiving user's designation of a source, a delivery mode, and other parameters associated with the communication for emergency situation purposes.

B.	Claims 2, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Marathe (US 2015/0140924 A1) in view of Taub (US 20080240148 A1) and further in view of Sood (US 2016/0021683 A1) and Islam (US 20060172720 A1). 
 	As per claim 2 as applied to claim 1 above, Marathe in view of Taub and Sood does not teach, matching a string of dialed numbers by the one or more client devices with a telephone number designated at the central device as an emergency telephone number.  
 	In the same field of endeavor, Islam teaches matching a string of dialed numbers by the one or more client devices with a telephone number designated at the central 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Islam into invention of Marathe in view of Taub and Sood in order to select an emergency number in a mobile station having a geographic indicator to select the appropriate emergency number for a given service and the emergency call can then be completed (Islam, ¶0008).
 	As per claim 10 as applied to claim 9 above, Marathe in view of Taub and Sood does not teach, matching a string of dialed numbers by the one or more client devices with a telephone number designated at the central device as an emergency telephone number.  
 	In the same field of endeavor, Islam teaches matching a string of dialed numbers by the one or more client devices with a telephone number designated at the central device as an emergency telephone number (Islam, ¶0028, matching string of dialed numbers with a number (i.e. phone number) designated at the mobile station as an emergency number). 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Islam into invention of Marathe in view of Taub and Sood in order to select an emergency number in a mobile station having a geographic indicator to select the 
 	As per claim 16 as applied to claim 15 above, Marathe in view of Taub and Sood does not teach, matching a string of dialed numbers by the one or more client devices with a telephone number designated at the central device as an emergency telephone number.  
 	In the same field of endeavor, Islam teaches matching a string of dialed numbers by the one or more client devices with a telephone number designated at the central device as an emergency telephone number (Islam, ¶0028, matching string of dialed numbers with a number (i.e. phone number) designated at the mobile station as an emergency number). 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Islam into invention of Marathe in view of Taub and Sood in order to select an emergency number in a mobile station having a geographic indicator to select the appropriate emergency number for a given service and the emergency call can then be completed (Islam, ¶0008).
C.	Claims 3, 5, 8, 11, 13, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Marathe (US 2015/0140924 A1) in view of Taub (US 20080240148 A1) and further in view of Sood (US 2016/0021683 A1) and Abu-Hakima (US 20120190325 A1). 

 	In the same field of endeavor, Abu-Hakima teaches wherein one or more of the messages comprise audio recordings (Abu-Hakima, ¶0175, response message may be a voice/audio recording). 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Abu-Hakima into invention of Marathe in view of Taub and Sood in order for communicating alert messages to target communications devices in a target physical location for purpose of notifying people for unexpected danger and safety purposes (Abu-Hakima, ¶0006). 
 	As per claim 5 as applied to claim 1 above, Marathe in view of Taub and Sood does not explicitly teach wherein one or more of the messages are output to one or more emergency contact devices as a message associated with a social media account.
In the same field of endeavor, Abu-Hakima teaches wherein one or more of the messages are output to one or more emergency contact devices as a message associated with a social media account (Abu-Hakima, ¶0084-85, dispatch or emergency contact devices are receiving messages associated with social networking accounts). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Abu-Hakima into invention of Marathe in view of Taub and Sood in order for 
 	As per claim 8 as applied to claim 1 above, Marathe in view of Taub and Sood does not explicitly teach wherein the one or more messages are output to the one or more emergency contact devices in an order based upon a prioritization of the emergency contact devices.
In the same field of endeavor, Abu-Hakima teaches Abu-Hakima teaches, wherein the one or more messages are output to the one or more emergency contact devices in an order based upon a prioritization of the emergency contact devices (Abu-Hakima, ¶0370, alert messages are received/output to the list/contact devices based upon prioritization of the list).   
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Abu-Hakima into invention of Marathe in view of Taub and Sood in order for communicating alert messages to target communications devices in a target physical location for purpose of notifying people for unexpected danger and safety purposes (Abu-Hakima, ¶0006). 
	As per claim 11 as applied to claim 9 above, Marathe in view of Taub and Sood does not explicitly teach, wherein one or more of the messages comprise audio recordings.  

 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Abu-Hakima into invention of Marathe in view of Taub and Sood in order for communicating alert messages to target communications devices in a target physical location for purpose of notifying people for unexpected danger and safety purposes (Abu-Hakima, ¶0006). 
 	As per claim 13 as applied to claim 9 above, Marathe in view of Taub does not explicitly teach wherein one or more of the messages are output to one or more emergency contact devices as a message associated with a social media account.
In the same field of endeavor, Abu-Hakima teaches wherein one or more of the messages are output to one or more emergency contact devices as a message associated with a social media account (Abu-Hakima, ¶0084-85, dispatch or emergency contact devices are receiving messages associated with social networking accounts). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Abu-Hakima into invention of Marathe in view of Taub and Sood in order for communicating alert messages to target communications devices in a target physical location for purpose of notifying people for unexpected danger and safety purposes (Abu-Hakima, ¶0006). 

 	In the same field of endeavor, Abu-Hakima teaches wherein one or more of the messages comprise audio recordings (Abu-Hakima, ¶0175, response message may be a voice/audio recording). 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Abu-Hakima into invention of Marathe in view of Taub and Sood in order for communicating alert messages to target communications devices in a target physical location for purpose of notifying people for unexpected danger and safety purposes (Abu-Hakima, ¶0006). 
 	As per claim 19 as applied to claim 15 above, Marathe in view of Taub does not explicitly teach wherein one or more of the messages are output to one or more emergency contact devices as a message associated with a social media account.
In the same field of endeavor, Abu-Hakima teaches wherein one or more of the messages are output to one or more emergency contact devices as a message associated with a social media account (Abu-Hakima, ¶0084-85, dispatch or emergency contacts are receiving messages associated with social networking accounts). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Abu-Hakima into invention of Marathe in view of Taub and Sood in order for communicating alert messages to target communications devices in a target physical 
Conclusion
4.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIDEH MADANI whose telephone number is (571)272-1249. The examiner can normally be reached Monday through Friday; 9 AM to 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARIDEH MADANI/Examiner, Art Unit 2643                                                                                                                                                                                                        

/JINSONG HU/Supervisory Patent Examiner, Art Unit 2643